     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     Lindsay D. Robbins, Esq.
 4
     Nevada Bar No. 13474
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   (702) 637-2345; Fax: (702) 946-1345
 7   cmiller@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for GSR Mortgage Loan
 8   Trust 2005-4F, Mortgage Pass-Through Certificates, Series 2006-4F
 9                              UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA

11   U.S. BANK NATIONAL ASSOCIATION, AS              Case No.: 2:21-cv-00455-GMN-BNW
     TRUSTEE FOR GSR MORTGAGE LOAN
12   TRUST 2006-4F, MORTGAGE PASS-
13   THROUGH CERTIFICATES, SERIES 2006-              STIPULATION AND ORDER TO
     4F,                                             EXTEND TIME PERIOD TO RESPOND
14                   Plaintiff,                      TO MOTIONS TO DISMISS [ECF No.
           vs.                                       30-32]
15
16   FIDELITY NATIONAL TITLE GROUP,       [First Request]
     INC.; CHICAGO TITLE INSURANCE
17   COMPANY; CHICAGO TITLE AGENCY
     OF NEVADA; DOE INDIVIDUALS I through
18   X; and ROE CORPORATIONS XI through
19   XX, inclusive,

20                       Defendants.

21          COMES NOW Plaintiff, U.S. Bank National Association, as Trustee for GSR Mortgage
22   Loan Trust 2005-4F, Mortgage Pass-Through Certificates, Series 2006-4F (“U.S. Bank
23   Trustee”) and Specially-Appearing Defendant Fidelity National Title Group, Inc., (“FNTG”)
24   and Defendants Chicago Title Insurance Company (“CTIC”) and Chicago Title Agency of
25   Nevada (“CTA”) (collectively, the “Defendants”), by and through their counsel of record,
26   hereby stipulate and agree as follows:
27          1.      On March 18, 2021, U.S. Bank Trustee filed its Complaint in the Eighth Judicial
28   District Court, State of Nevada, Case No. A-21-831364-C [ECF No. 1-1];




                                               Page 1 of 2
 1          2.      On March 18, 2021, CTIC filed a Petition for Removal to this Court [ECF No.
 2   1];
 3          3.      On June 15, 2021, Defendants each filed Motion to Dismiss [ECF Nos. 30-32];
 4          4.      U.S. Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is
 5   currently June 29, 2021;
 6          5.      U.S. Bank Trustee’s counsel is requesting a brief 14-day extension until
 7   Tuesday, July 13, 2021, to file its responses to the pending Motions to Dismiss;
 8          6.      This extension is requested to allow counsel for U.S. Bank Trustee additional
 9   time to review and respond to the points and authorities cited to in the pending Motions;
10          7.      Counsel for Defendants does not oppose the requested extension;
11          8.      This is the first request for an extension which is made in good faith and not for
12   purposes of delay.
13          IT IS SO STIPULATED.
14    DATED this 28th day of June, 2021.               DATED this 28th day of June, 2021.
15    WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
                                                       McRAE LLP
16
17    /s/ Christina V. Miller                          /s/ Sophia S. Lau
      Christina V. Miller, Esq.                        Sophia S. Lau, Esq.,
18    Nevada Bar No. 12448                             Nevada Bar No. 13365
      7785 W. Sahara Ave., Suite 200                   8716 Spanish Ridge Avenue, Suite 105
19
      Las Vegas, NV 89117                              Las Vegas, Nevada 89148
20    Attorneys for Plaintiff, U.S. Bank National      Attorneys for Defendants, Fidelity National
      Association, as Trustee for GSR Mortgage         Title Group, Inc., Chicago Title Insurance
21    Loan Trust 2005-4F, Mortgage Pass-Through        Company, and Chicago Title Agency of
22    Certificates, Series 2006-4F                     Nevada

23
                                           IT IS SO ORDERED.
24
25                                         Dated this ____
                                                      29 day of June, 2021.

26
27
                                           ___________________________
28                                         Gloria M. Navarro, District Judge
                                           UNITED STATES DISTRICT COURT



                                                Page 2 of 2
